Citation Nr: 0029646	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-16 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
bilateral hearing loss, and tinnitus.  

The Board notes that the claim of entitlement to service 
connection for PTSD was originally denied in a February 1996 
rating decision.  The veteran was informed of that decision 
in a February 1996 letter from the RO.  He did not file a 
notice of disagreement as to that determination.  The veteran 
again claimed entitlement to service connection for PTSD, as 
well as bilateral hearing loss and tinnitus, in a January 
1999 written statement.  The Board has the authority to 
determine on a de novo basis whether a claim has been 
properly reopened.  See VAOPGCPREC 5-92 (1992).  Therefore, 
the issue of entitlement to service connection for PTSD has 
been restated as noted on the title page of this decision. 



FINDINGS OF FACT

1.  In a February 1996 rating decision, the RO denied 
entitlement to service connection for PTSD.  The veteran was 
notified of that determination and did not file a notice of 
disagreement.  

2.  Additional evidence regarding the claim of entitlement to 
service connection for PTSD submitted since the February 1996 
rating decision is new, bears directly and substantially upon 
the matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

4.  The evidence of record reflects various assessments of 
adjustment disorder, depression, and dysthymic disorder.

5.  The record is silent for current medical evidence of a 
diagnosis of PTSD.

6.  The record is silent for current medical evidence of 
treatment or diagnoses related to bilateral hearing loss.

7.  The record is silent for current medical evidence of 
treatment or diagnoses related to tinnitus. 



CONCLUSIONS OF LAW

1.  Evidence presented since the RO's February 1996 denial of 
entitlement to service connection for PTSD is new and 
material; the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  PTSD was not incurred in or as a result of military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  Bilateral hearing loss was not incurred in or as a result 
of military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

4.  Tinnitus was not incurred in or as a result of military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a February 1996 rating decision, the RO denied entitlement 
to service connection for PTSD on the basis that there was no 
diagnosis of PTSD.  The RO notified the veteran of that 
decision in a February 1996 letter.  The veteran did not file 
a notice of disagreement as to that determination.  Following 
notification of an initial review and determination by the 
RO, a notice of disagreement must be filed within one year 
from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has clarified that, 
with respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case.  As modified by Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), that duty arises where the veteran has 
reported the existence of evidence which could serve to re-
open a claim.  As no such evidence has been identified in the 
instant case, VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. 
App. 240, 244 (1996).  

A review of the record reflects that VA treatment records 
dated from 1998 to 1999 have been received since the RO's 
February 1996 denial of the veteran's claim of entitlement to 
service connection for PTSD.  The Board finds that this 
evidence is not cumulative or redundant of that already 
presented, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus the evidence is new and material and the 
claim must be reopened.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  A claim reopened after new and material 
evidence has been received must be considered de novo.  See 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).


Factual Background

Service medical records reflect that upon enlistment 
examination dated in April 1969, the veteran's systems were 
clinically evaluated as normal, with the exception of right 
knee trouble.  Audiological evaluation revealed pure tone 
thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
5
-5

-5
LEFT
5
-5
15

15

Clinical records are silent for any complaints or treatment 
relevant to PTSD, bilateral hearing loss, or tinnitus.  Upon 
separation examination dated in February 1971, the veteran's 
systems were clinically evaluated as normal.  Audiological 
testing was not reported.  The veteran indicated that he was 
in good health.  

Service personnel records reflect the veteran served in the 
Republic of Vietnam from February 1970 to February 1971 with 
the principle duty of squad leader.  Participation in an 
unnamed campaign in January 1970 was also noted.  The veteran 
received the Vietnam Campaign Medal and the Republic of 
Vietnam Campaign Medal.  

VA treatment records dated from 1987 to 1999 are of record.  
Clinical records dated in 1987 are silent for any complaints, 
treatment, or diagnoses relevant to PTSD, bilateral hearing 
loss, or tinnitus.  A July 1991 clinical record notes the 
veteran reported difficulty falling asleep and nightmares of 
being chased by a lion.  The veteran reported experiencing 
the nightmares since his discharge from service.  An 
assessment of increased anxiety and insomnia, etiology 
unclear, and PTSD by history was noted.  It was noted that 
the veteran served in Vietnam, but did not serve in a combat 
zone.  It was also noted that at one time someone started 
shooting at the ground and he hit the ground.  Further 
evaluation for possible PTSD was also noted.  

Improvement of insomnia with some mild anxiety was noted in a 
December 1991 clinical record.  Improvement in regard to 
anxiety and sleep was noted in January and February 1992.  An 
assessment of left ear otitis media was noted in August 1992.  
A November 1992 clinical record notes that the veteran had 
recently separated from his wife.  He complained of increased 
stress and sleep difficulties.  An assessment of marital 
problems and increased stress secondary to stress was noted.  

The veteran complained of depression in June 1993.  It was 
noted that his divorce was recently final.  He reported 
feeling anxious and worrying about child support payments.  
An assessment of adjustment disorder with depressed mood was 
noted.  Some improvement was noted in July 1993 and September 
1993 clinical records.  The veteran reported sleeping well 
and feeling better.  In November 1993, the veteran reported 
having a nervous attack while in Mexico.  An assessment of 
adjustment disorder with depressed mood was noted.  An 
assessment of depressive disorder, improved, was noted in May 
1994.  A December 1995 clinical record reflects the veteran 
reported being unemployed since July, feeling worthless, and 
worrying about his sick mother and child support payments.  
It was noted that the veteran had remarried.  An assessment 
of an adjustment disorder with depressed mood and insomnia 
was noted.  

VA treatment records dated from January 1998 to January 1999 
reflect assessments of a dysthymic disorder with anxiety and 
insomnia.  In August 1998, the veteran reported difficulty 
sleeping because he thought too much about what he needed to 
do the next day.  No other problems were reported.  November 
1998 and January 1999 clinical records note the veteran was 
doing well, feeling well, and reported no problems.  

In a June 1999 statement, the veteran reported suffering from 
constant nightmares of being inside a body bag.  He also 
reported having recurrent nightmares of war flashbacks and 
seeing fallen comrades yelling as they suffered from severe 
wounds.  He reported feeling deep survivor guilt, being 
antisocial, short-tempered, and constantly nervous.  The 
veteran reported having lost his family and friends as a 
result of his complications.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities, such as hearing loss and 
psychoses, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

There are three requisite elements for eligibility for 
service connection for PTSD:  (1) a current medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat, or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation, will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); See also Zarycki v. Brown, 6 Vet. App. 
91 (1993).

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
PTSD, bilateral hearing loss, and tinnitus is not warranted.

Although the record reflects a notation of PTSD by history 
and treatment an adjustment and dysthymic disorder, there is 
no medical evidence of a diagnosis of PTSD.  The Board also 
notes that an opinion based solely upon information provided 
by the veteran, unenhanced by any additional medical comment 
by the examiner, does not constitute competent medical 
evidence.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  
Additionally, the veteran's June 1999 statement of his 
symptomatology is inconsistent with the medical evidence of 
record.  The record is further silent for any medical 
evidence of a diagnosis of bilateral hearing loss and/or 
tinnitus.  The record is also silent for evidence of any 
complaints by the veteran related to hearing loss or 
tinnitus.  

The Court has limited service connection to those cases where 
the underlying in-service incident has resulted in a 
disability.  In the absence of proof of a present disability, 
a valid claim has not been presented.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Finally, the Board notes that as the service medical records 
are silent for any treatment or complaints relevant to PTSD, 
bilateral hearing loss, or tinnitus, and post-service medical 
records are silent for any diagnoses of such, the veteran has 
not demonstrated the presence of a chronic disorder in 
service or evidence of continuity of symptoms so as to 
warrant further development under 38 C.F.R. § 3.303(b) 
(1999).  See Savage v. Gober, 10 Vet. App. 488 (1997).

The Board recognizes that the law provides that "[t]he 
Secretary shall assist a claimant in developing facts 
pertinent to a claim for benefits.  Such assistance shall 
include requesting information as described in 38 U.S.C.A. 
§ 5106.  The Secretary shall also provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  However, the Secretary 
may decide a claim without providing assistance under 
38 U.S.C.A. § 5107 when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement.  
See The Floyd D. Spence National Defense Authorization Act 
for Fiscal Year 2001, Pub. L. No. 106-398, § 1611(2000)(to be 
codified at 38 U.S.C.A. § 5107(a)).  As there is no service 
medical evidence of treatment for a mental disorder, hearing 
loss, or tinnitus; no service evidence of combat; and no 
medical evidence of current diagnoses of PTSD, bilateral 
hearing loss, or tinnitus, the Board concludes that 
additional assistance would not aid in the establishment of 
entitlement and there is no reasonable basis upon which to 
conclude that entitlement to service connection is warranted.  
The evidence is not so evenly balanced that there is a doubt 
as to any material issue.  38 U.S.C.A. § 5107(b).



ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for PTSD is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 10 -


